711 N.W.2d 308 (2006)
474 Mich. 1066
Kenneth A. PICKL, Margo L. Pickl, Frederick W. Jackson, Jr., and Patricia Jackson Nusbbaum, as trustees of the Frederick W. Jackson Trust, and Patricia Jackson Nusbaum and Frederick W. Jackson, Jr., as Personal Representative of the Estate of Virginia Jackson, Plaintiffs-Appellants,
v.
George E. MICHAELS, Joseph N. Impastato, Christine E. Michaels, Marian A. Impastato, and George E. Michaels, P.C., Defendants-Appellees.
Docket No. 129151(64), COA No. 251496.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of *309 December 15, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would remand this case to the trial court for it to rule on plaintiffs' fraud and breach of contract claims.